FILE COPY




                         COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                              NO. 02-14-00379-CR
                              NO. 02-14-00380-CR
                              NO. 02-14-00381-CR
                              NO. 02-14-00382-CR


RODERICK DIXON                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                       STATE


                                     ------------

        FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
       TRIAL COURT NO. 1352360D, 1352834D, 1352836D, 1376529W

                                     ------------

                                     ORDER

                                     ------------

      We have considered the appellant’s “First Motion For Extension Of Time In

Which To File Appellant’s Brief.”

      The motion is GRANTED. The appellant’s brief is ordered due Monday,

May 11, 2015.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record.
                                         FILE COPY




DATED March 11, 2015.

                            PER CURIAM




                        2